  20-05027-rbk Doc#270-3 Filed 08/17/21 Entered 08/17/21 10:29:44 LtrTrnNtcDCAP Pg 1 of
                                           2
                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas
                                 San Antonio Division
                                                              Bankruptcy Case
IN RE: KrisJenn Ranch, LLC , Debtor(s)                                                   20−50805−rbk
                                                              No.:
                                                              Chapter No.:               11

Krisjenn Ranch, LLC, Krisjenn Ranch, LLC,
Series Uvalde Ranch, Krisjenn Ranch, LLC,
Series Pipeline Row
                                                              Adversary
Plaintiff                                                                                20−05027−rbk
                                                              Proceeding No.:
v.                                                            Judge:                     Ronald B. King
DMA Properties, Inc. et al.
Defendant


              TRANSMISSION OF NOTICE OF APPEAL TO DISTRICT COURT

TO THE CLERK, UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF TEXAS:

Pursuant to Fed. R. Bankr. P. 8003(d), the Bankruptcy Clerk has transmitted the Notice of Appeal filed in Adversary
Proceeding No.: 20−05027−rbk . A subsequent transmittal shall be made once the record on appeal is complete
pursuant to Fed. R. Bankr. P. 8010(b). The Notice of Appeal, filed by Debtors/Plaintiffs/Counter Defendants
Krisjenn Ranch, LLC, Krisjenn Ranch, LLC Series Uvalde Ranch, and Krisjenn Ranch, LLC Series Pipeline
Row, relates to:

CM/ECF Doc. 110 entered 10/21/2020 − Order regarding [41] Motion for Partial Summary Judgment on DMA's
Ownership Interest in the Bigfoot Note Payments filed by Austin Hammer Krist for Third Pty Plaintiff DMA
Properties, Inc.

CM/ECF Doc. 236 entered 3/24/2021 − Judge's Opinion [1] Adversary case 20−05027. Original Complaint
Requesting Declaratory Judgment filed by Krisjenn Ranch, LLC, Krisjenn Ranch, LLC, Series Uvalde Ranch,
Krisjenn Ranch, LLC, Series Pipeline Row (attorneys Charles John Muller IV, Ronald J. Smeberg) against DMA
Properties, Inc., Longbranch Energy, LP).

CM/ECF Doc. 237 entered 3/24/2021 Final Judgment [1] Adversary case 20−05027. Original Complaint Requesting
Declaratory Judgment filed by Krisjenn Ranch, LLC, Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn Ranch,
LLC, Series Pipeline Row (attorneys Charles John Muller IV, Ronald J. Smeberg) against DMA Properties, Inc.,
Longbranch Energy, LP).

CM/ECF Doc. 267 entered 8/6/2021 Order Granting in Part, Denying in Part [240] DMA Properties' Motion for
Attorneys' Fees and Motion to Amend Judgment filed by Austin Hammer Krist for Third Pty Plaintiff DMA
Properties, Inc.


                           Filing Fee Paid
                           Filing Fee Not Paid
                           Additional Items: Bankruptcy Docket Sheet;
                           List of Parties

REMARKS:
 20-05027-rbk Doc#270-3 Filed 08/17/21 Entered 08/17/21 10:29:44 LtrTrnNtcDCAP Pg 2 of
                                          2
Dated: 8/17/21
                                              Barry D. Knight
                                              Clerk, U. S. Bankruptcy Court


                                              BY: Rob Lawson , Deputy Clerk



                                                                              [LtrTrnNtcDCAP] [LtrTrnNtcDCAP]
